         Case 1:20-cv-03010-APM Document 62-1 Filed 12/01/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, et al.

                          Plaintiffs,

              v.                                            Case No. 1:20-cv-3010 (APM)
GOOGLE LLC,

                          Defendant.



                           DECLARATION OF CHRISTOPHER LYNCH

         I, Christopher Lynch, pursuant to 28 U.S.C. § 1746, declare as follows:

         1.        Pursuant to Local Rule 83.2, I certify that I am eligible for admission to this

Court.

         2.        I am a lawyer at Davis Polk & Wardwell LLP, 450 Lexington Avenue, New

York, NY 10017; telephone (212) 450-4034.

         3.        I have been admitted to and am a member in good standing of the bar of the State

of New York. I am also a member in good standing of the following federal bars: the U.S.

District Court for the Eastern District of New York and the U.S. District Court for the Southern

District of New York.

         4.        I have never been disciplined by any bar.

         5.        I have not been admitted pro hac vice in this Court in the past two years.
      Case 1:20-cv-03010-APM Document 62-1 Filed 12/01/20 Page 2 of 2




      I declare under penalty of perjury that the foregoing is true and correct.



Date: New York, NY
      December 1, 2020




                                                2
